     Case: 6:20-cv-00096-JMH Doc #: 5 Filed: 04/27/20 Page: 1 of 4 - Page ID#: 17



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION at LONDON

    BOBBY GUY KING,                        )
                                           )
           Petitioner,                     )       Civil No. 6: 20-096-JMH
                                           )
    V.                                     )
                                           )
    USA,                                   )           MEMORANDUM OPINION
                                           )                AND ORDER
           Respondent.                     )

                           ****     ****        ****   ****

           Petitioner Bobby Guy King is a federal inmate currently

confined at the United States Penitentiary (“USP”) – McCreary

located in Pine Knot, Kentucky.                Proceeding without counsel, King

has filed a “Motion for Compassionate Release” seeking immediate

release to home detention in light of the ongoing COVID-19 pandemic

[R. 1].1        For administrative purposes, King’s motion has been

docketed as a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241.         King has neither paid the $5.00 filing fee nor

filed a motion for leave to proceed in forma pauperis.

           This matter is before the Court to conduct the initial

screening required by 28 U.S.C. § 2243.                  Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).                           A




1 See General Order No. 20-03 (Mar. 23, 2020), docketed in the
record at R. 4, for further information about the COVID-19
pandemic.
                                           1
     Case: 6:20-cv-00096-JMH Doc #: 5 Filed: 04/27/20 Page: 2 of 4 - Page ID#: 18



petition will be denied “if it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief.”       Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to

Rule 1(b)).

           In December 2019, King admitted guilt in the United States

District Court for the Northern District of Florida to four

separate supervised release violations and was found guilty of

another violation.          As a result of these violations, King was

sentenced to a term of imprisonment of twenty-one months.                   United

States v. King, No. 3:01-CR-007-LC-1 (N.D. Fla. 2001) at R. 87,

88.        King is currently projected to be released from the custody

of the federal Bureau of Prisons (“BOP”) on October 13, 2020.                  See

https://www.bop.gov/inmateloc/ (last visited on April 27, 2020).

           In his petition, King states that he suffers from Hepatitis

C,     a    chronic   medical    condition    that   makes    him   particularly

vulnerable to serious illness or death from the COVID-19 outbreak.

[R. 1].       He also states that he meets criteria established by the

Department of Justice and Congress for early release to home

detention, as he is currently serving a prison sentence for a non-

violent supervision violation and has less than 12 months left on

his sentence before he is scheduled to be released. He also states

that he has a stable residence to which he may be released, which
                                          2
  Case: 6:20-cv-00096-JMH Doc #: 5 Filed: 04/27/20 Page: 3 of 4 - Page ID#: 19



is located in Molino, Florida.          Based on these circumstances, he

asks the Court to grant compassionate release.

     However, King’s petition must be denied without prejudice.

It is clear from reviewing the petition that, rather than a

petition for habeas relief filed pursuant to 28 U.S.C. § 2241, the

relief that King actually seeks is compassionate release to home

detention, which is a motion made pursuant to 18 U.S.C. § 3582(c).

However,   a   motion    for   modification      of   an   imposed    term   of

imprisonment under 18 U.S.C. § 3582(c) should be made to the Court

that sentenced King, not this Court.              See 18 U.S.C. § 3582(c)

(providing the limited circumstances under which the court that

imposed a sentence may modify that sentence).               Simply put, this

Court cannot utilize 18 U.S.C. § 3582(c) to modify a sentence that

it did not impose.      For this reason, King’s § 2241 petition filed

in this Court will be denied without prejudice to his ability to

seek relief in the Court that sentenced him.

     Thus, because the motion filed by King is not a proper

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241,

his request for relief will be denied.

     Accordingly, it is ORDERED as follows:

     (1) Petitioner Bobby Guy King’s motion for compassionate

release [R. 1], docketed as a petition for a writ of habeas corpus



                                       3
  Case: 6:20-cv-00096-JMH Doc #: 5 Filed: 04/27/20 Page: 4 of 4 - Page ID#: 20



pursuant to 28 U.S.C. § 2241 for administrative purposes, is DENIED

WITHOUT PREJUDICE;

     (2) This action is DISMISSED and STRICKEN from the Court’s

docket; and

     (3) Judgment shall be entered contemporaneously with this

Memorandum Opinion and Order.

     This 27th day of April, 2020.




                                       4
